Name: 2005/732/EC: Commission Decision of 17 October 2005 approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds during 2005 and laying down reporting and eligibility rules for the Community financial contribution to the implementation costs of those programmes (notified under document number C(2005) 3920) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  health;  economic geography;  agricultural activity;  information and information processing
 Date Published: 2005-10-20; 2006-12-12

 20.10.2005 EN Official Journal of the European Union L 274/95 COMMISSION DECISION of 17 October 2005 approving the programmes for the implementation of Member States' surveys for avian influenza in poultry and wild birds during 2005 and laying down reporting and eligibility rules for the Community financial contribution to the implementation costs of those programmes (notified under document number C(2005) 3920) (Text with EEA relevance) (2005/732/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) Decision 90/424/EEC provides for a Community financial contribution for the undertaking of technical and scientific measures necessary for the development of Community veterinary legislation and for veterinary education or training. (2) Commission Decision 2005/464/EC of 21 June 2005 on the implementation of survey programmes for avian influenza in poultry and wild birds to be carried out in the Member States (2) provides for the implementation in 2005 and early 2006 of such surveys subject to those survey plans being approved by the Commission. Those surveys should investigate the presence of infections in poultry, which could lead to a review of current legislation and contribute to the knowledge of the possible threats for animals and humans from the wildlife. (3) Programmes submitted by Member States have been examined by the Commission in accordance with that Decision. (4) However, following the recent evolution of the avian influenza situation in Asia an expert group meetings convened on 25 August 2005 and 6 September 2005 concluded that taking into account the existing knowledge on the migratory routes of the species of birds proceeding from central and western Asia, it is appropriate to improve surveillance in wild birds and surveillance on living or hunted birds as well as passive surveillance on wild birds found dead. In particular, the expert group recommended to intensify the surveillance programmes already planned for 2005/2006, by increasing sampling on migratory waterfowl along the flyways that might pose a risk for disease introduction. Decision 2005/464 has therefore been amended by Decision 2005/726/EC. (5) The Commission has found the submitted programmes to be consistent with the conditions set out in Decision 2005/464/EC, as amended. Those programmes should therefore be approved. (6) In the light of the importance of those programmes for the achievement of Community objectives in the field of animal and public health, it is appropriate to fix the Community financial contribution at 50 % of the costs to be incurred by the Member States concerned for the measures referred to in this Decision up to a maximum amount for each programme. (7) Expenditures in relation to the programmes to be approved that have been incurred since 1 July 2005 should also be considered eligible for co-financing by the Community. (8) Furthermore, it is appropriate to lay down rules for reporting the results of the surveys and for the eligibility of the costs contained in the financial claim for a financial participation of the Community to the costs incurred by Member States for the implementation of the programme. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Member States programmes listed in Annex I are approved for the period set out in that Annex (the programmes). Article 2 The Member States shall carry out surveys for avian influenza in poultry and wild birds in accordance with the programmes. Article 3 The Community financial contribution to the costs for analysing samples shall be granted to each Member State up to the maximum amount set out in Annex I. That contribution shall be granted provided that the Member State complies with the following: (a) brings into force the laws, regulations or administrative provisions necessary for implementing its programme; (b) submits a final report to the Commission and to the Community Reference Laboratory for avian influenza by 31 March 2006 at the latest, on the technical execution of the programme and the results attained, in accordance with the reporting models set out in Annexes II, III, IV and V; (c) submits appropriate evidence to the Commission as to the costs incurred during the period for which the programme is approved; (d) implements the programme efficiently, in particular the competent authority must ensure that appropriate sampling is performed. Article 4 The maximum amounts of the costs to be reimbursed to the Member States for the tests covered by the programmes shall not exceed the following: (a) : ELISA test : EUR 1 per test; (b) : agar gel immune diffusion test : EUR 0,6 per test; (c) : HI test for H5/H7 : EUR 4 per test; (d) : virus isolation test : EUR 30 per test; (e) : PCR test : EUR 10 per test. Article 5 The conversion rate for applications submitted by the Member States in accordance with Decision 90/424/EEC in national currency in month n shall be that of the tenth day of month n+1 or for the first preceding day for which a rate is quoted. Article 6 This Decision is addressed to the Member States. Done at Brussels, 17 October 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 164, 24.6.2005, p. 52. Decision as amended by Decision 2005/726/EC (OJ L 273, 19.10.2005, p. 21). ANNEX I Member States programmes for avian influenza surveys in poultry and wild birds Code Member State Period Maximum amount for co-financing (EUR) AT Austria 1 July 2005-31 January 2006 7 060,00 BE Belgium 1 July 2005-31 January 2006 28 636,00 CY Cyprus 1 July 2005-31 January 2006 8 690,00 CZ Czech Republic 1 July 2005-31 January 2006 9 053,00 DE Germany 1 July 2005-31 January 2006 134 920,00 DK Denmark 1 July 2005-31 January 2006 28 720,00 EE Estonia 1 July 2005-31 January 2006 1 778,00 EL Greece 1 July 2005-31 January 2006 20 067,00 ES Spain 1 July 2005-31 January 2006 32 220,00 FI Finland 1 July 2005-31 January 2006 24 792,00 FR France 1 July 2005-31 January 2006 226 920,00 HU Hungary 1 July 2005-31 January 2006 22 240,00 IE Ireland 1 July 2005-31 January 2006 12 260,00 IT Italy 1 July 2005-31 January 2006 86 960,00 LT Lithuania 1 July 2005-31 January 2006 4 320,00 LU Luxembourg 1 July 2005-31 January 2006 3 543,00 LV Latvia 1 July 2005-31 January 2006 3 025,00 MT Malta 1 July 2005-31 January 2006 1 880,00 NL The Netherlands 1 July 2005-31 January 2006 63 934,00 PL Poland 1 July 2005-31 January 2006 38 703,00 PT Portugal 1 July 2005-31 January 2006 25 120,00 SE Sweden 1 July 2005-31 January 2006 44 300,00 SK Slovakia 1 July 2005-31 January 2006 4 850,00 SI Slovenia 1 July 2005-31 January 2006 3 539,00 UK United Kingdom 1 July 2005-31 January 2006 46 193,00 Total 883 723,00 ANNEX II FINAL REPORT ON SAMPLED POULTRY HOLDINGS (1) (except ducks and geese) Serological investigation according to guidelines point B on holdings of broilers(only when at risk)/fattening turkeys/chicken breeders/turkey breeders/laying hens/free range laying hens/ratites/farmed feathered game (pheasants, partridges, quails ¦)/backyard flocks/others [delete as appropriate] (1) Holdings equals herds, flocks or establishments as appropriate. ANNEX III FINAL REPORT ON DATA ON DUCK AND GEESE HOLDINGS (1) according to guidelines point C Serological investigation (2) (1) Holdings equals herds, flocks or establishments as appropriate. (2) Region as defined in the approved programme of the Member State. ANNEX IV FINAL REPORT ON DATA ON WILD BIRDS  Investigation according to guidelines point D ANNEX V FINAL FINANCIAL REPORT AND PAYMENT APPLICATION One table per survey in poultry/wild birds (1) (1) Strike through as appropriate.